DETAILED ACTION
Status of Claims
	Claims 1-2, 4-11 and 13-18 are pending.
	Claims 3, 12 and 19-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the combination of claim limitations of claims 1 and 8, separately.  In particular, the prior art does not disclose wherein a cleaning head further comprises a contact pin at least partially extending through the trench as claimed.
The closest prior art includes the teachings of Woodruff (US 2013/0061875) and Wang et al. (US 2017/0056934).  Woodruff and Wang et al. disclose the cleaning assemblies as described in the Office action dated 2 March 2021.  The combination fails to disclose the claimed wherein a cleaning head further comprises a contact pin at least partially extending through the trench.  It is noted that claim 1 and its dependent claims do not require the presence of an electroplating apparatus.  The closest prior art not within the electroplating field includes the teachings of Umemoto et al. (JP 2015-062956).  Umemoto et al. disclose a polishing device (title) including a cleaning nozzle (500), water injection port (506), nozzle portion (508), a cleaning water inlet . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795